Citation Nr: 1517586	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service connected chronic low back pain with degenerative joint disease L5/SI on an extraschedular basis. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran had a period of active duty training from September 1974 to March 1975, and active military service from January 1976 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied an increased rating in excess of 10 percent for a service-connected low back disability.  The appellant was notified of that action and he appealed to the Board for review.  

In his March 2010 substantive appeal the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  The Veteran was scheduled for a hearing and notice of the date, time, and location of the hearing was provided.  However, the Veteran failed to report for the hearing, without explanation or any request to reschedule.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014). 

Following a review of the appellant's claim, the Board issued a Decision in June 2014 that denied the appellant's claim for an increased evaluation.  The appellant was notified of that action and he subsequently appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  The Court referred the case back to the Board for further action in accordance with a February 2015 Joint Motion for Partial Remand (JMR). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The below action is taken pursuant to the February 2015 JMR.


Accordingly, the case is REMANDED to the AMC for the following actions: 

1.  Send the Veteran proper VCAA notice that advises him about what is needed to substantiate a claim for a (1) TDIU (38 C.F.R. § 4.16) and a (2) claim for an increased rating on an extraschedular basis (38 C.F.R. § 3.321(b)(1)).  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  All of the appellant's VA Medical Center (VAMC) treatment records should be obtained and incorporated into the file that have been promulgated since January 2013 to the present.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  The AMC should contact the appellant and request that he identify all sources of medical treatment received for any disabilities since January 2013, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, for which all relevant records are not already in the claims folder.  Copies of the medical records from all sources, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2014). 

4.  The AMC should request all documents pertaining to any award of benefits to the appellant from the Social Security Administration (SSA), and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  If the request for records is not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2014).

5.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, and that review should be indicated in the examination report.

The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities (low back disability with radiculopathy to the lower extremities) on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

6.  The AMC should then forward this case to the Director, Compensation Service for consideration of the assignment of a rating in excess of 10 percent for the Veteran's service connected chronic low back pain with degenerative joint disease L5/S1 on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014) and consideration of the assignment of a TDIU on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b) (2014).  

7.  The AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998). 

8.  Adjudicate the issue of entitlement to a rating in excess of 10 percent for service connected chronic low back pain with degenerative joint disease L5/SI on an extraschedular basis and entitlement to TDIU.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

							(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




